Citation Nr: 1819349	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired mental disorder other than PTSD, to include bipolar disorder, including as due to service-connected coronary artery disease (CAD), status post-coronary artery bypass graft times 4 (CABG4); and service-connected type II diabetes mellitus.

3. Entitlement to an initial rating in excess of 30 percent for CAD, status post-CABG4, for the period prior to August 15, 2016.

4. Entitlement to an initial rating in excess of 30 percent for CAD, status post-CABG4, for the period since August 15, 2016.

5. Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus for the period prior to March 29, 2012, and higher than 20 percent for the period from that date forward.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968. His service included a tour in the Republic of Vietnam (RVN) from June 1967 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO). A September 2009 rating decision denied service connection for PTSD, CAD, and diabetes mellitus, and the Veteran timely appealed. In a June 2011 rating decision, an RO decision review officer (DRO) granted service connection for CAD and assigned an initial rating of 30 percent, effective in July 2009. In a November 2013 rating decision, the DRO granted service connection for diabetes mellitus and assigned an initial rating of 10 percent, effective July 1, 2008, and a 20 percent rating with special monthly compensation for loss of a creative organ, both effective March 29, 2012. A March 2015 rating decision denied a TDIU.

The Veteran's claim of service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Further, the Board takes jurisdiction of the TDIU claim based on the state of the evidence. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the Board has characterized the issues of the case as reflected on the title page.

In July 2017, the Veteran testified before the undersigned at a Board hearing at the RO. A transcript of the hearing testimony is in the claims file and the undersigned held the record open for 60 days for receipt of additional evidence.

The issues of entitlement to service connection for a mental disorder other than PTSD; an initial rating higher than 30 percent for CAD for the period August 15, 2016 forward; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On July 17, 2017, prior to the promulgation of a decision on the appeal, on the record at the Board hearing, the Veteran withdrew his appeal of the issue of entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus for the period prior to March 29, 2012, and higher than 20 percent for the period from that date forward.

2.The weight of the evidence of record is against a finding that the Veteran has a confirmed diagnosis of PTSD.

3. The preponderance of the evidence of record shows that for the period prior to August 15, 2016, the Veteran's CAD manifested with a workload greater than 5 but not more than 7 METs, and left ventricle ejection fraction (LVEF) greater than 50 percent. There is no showing of more than one episode of acute congestive heart failure (CHF) in the past year.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for type II diabetes mellitus for the period prior to March 29, 2012, and higher than 20 percent for the period from that date forward have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The requirements for entitlement to service connection for PTSD have not been met. 38 U.S.C. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.304(f).

3. The requirements for an initial rating higher than 30 percent for CAD for the period prior to August 15, 2016 have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.104, Diagnostic Code (DC) 7005-7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, at the Board hearing, the Veteran, through his representative, affirmatively withdrew his appeal of the issue of an initial rating higher than 10 percent for type II diabetes mellitus for the period prior to March 29, 2012, and higher than 20 percent for the period from that date forward. (07/17/2017 Hearing Testimony, p. 2)  In light of this action by the Veteran, the Board finds that there remain no allegations of errors of fact or law for appellate consideration as concerns the issue. Accordingly, the Board does not have jurisdiction to review it, and the appeal of that issue will be dismissed in the Order later in this decision.

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned for the CAD, the notice requirements of 38 U.S.C. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the PTSD claim, prior to issuance of the September 2009 rating decisions, via a letter dated in July 2009, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. The Board notes that the Veteran was not afforded a PTSD examination prior to issuance of the September 2009 rating decision. The Board finds no prejudice, however, as there was no evidence that the Veteran was involved in combat or in or around combat operations; and, the RO's actions were in accordance with the pre-38 C.F.R. § 3.304(f)(3) provisions. Further, he was afforded an examination during the development of his appeal. Otherwise, as noted in the Introduction, the undersigned held the record of the hearing open for receipt of additional evidence, and the Veteran's representative received a copy of the claims file as requested (06/23/2014 FOIA/Privacy). Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Service Connection

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link."). Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125 (requiring PTSD diagnoses to conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-5 (DSM-5).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the hearing, the Veteran testified that he feared for his life while he was in RVN, and that he had some serious problems after he separated from service. He testified further that he was treated by a non-VA psychiatrist in the mid- to late-1970s who told him he had battle fatigue. The Veteran does not know the current location of that provider or even if he is still alive. He conceded that he had not been diagnosed with PTSD. He again sought treatment in 2005, and his current diagnosis is bipolar disorder. (Hearing Testimony, p. 11-16)

VA outpatient records dated in July 2009 note a negative PTSD screen and private mental health records dated in September 2006 note no diagnosis of PTSD but another acquired mental disorder. (08/04/2010 Medical Treatment- Government Facility, p. 4; 08/04/Non-Government Facility, p. 21)

As noted, the RO arranged a PTSD examination and instructed the examiner that fear of hostile enemy or terrorist action was conceded (07/1/2013 VA 21-2507a). See 38 C.F.R. § 3.304(f)(3). The July 2013 examination report (07/13/2013 VA Examination) reflects that the examiner reviewed the claims file as part of the examination, and opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The examiner recorded and considered the Veteran's reported lay history. The Veteran reported that he last worked at a range in 2007, and that he retired due to his heart disability and bipolar disorder after having worked for an airline for 38 years. He denied having experienced any problems during his work years, to include any adverse evaluations or suspensions. The Veteran's reported stressor was his presence in RVN, including during the enemy Tet Offensive, during which his installation received enemy mortar fire. He reported that he feared for his life during those events.

The examiner noted that the Veteran's stressor met Criterion A of the DSM criteria, and that it was related to the Veteran's fear of enemy hostile action. The examiner determined, however, that the Veteran did not meet Criterion B, as he did not persistently re-experience the traumatic event; did not meet Criterion C, as he did not manifest persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; did not meet Criterion D, as he had not manifested persistent symptoms of increased arousal; did not meet Criterion E, as the absence of those symptoms had existed for more than 1 month; and, Criterion F, in that the Veteran did not meet the full criteria for the diagnosis. (Examination Report, p. 6-8) 

The examiner's findings and opinion are consistent with the evidence of record. As noted, the outpatient records note a negative screen for PTSD, the Veteran's private provider never noted a diagnosis of PTSD, and neither the Veteran nor his representative have expressly contested the absence of a diagnosis of PTSD. Thus, the Board finds the examiner's findings and diagnosis adequate and attaches significant weight to the examination report. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the above, the Board is constrained to find that the preponderance of the evidence is against a claim for PTSD. 38 C.F.R. §§ 3.303, 3.304(f).

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Increased Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id.; 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nonetheless, the Veteran is entitled to a staged rating for any part of the initial rating period where the disability manifested with greater severity. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The RO has rated the Veterans disability as CAD and coronary bypass surgery under DC 7005-7017. A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation. See 38 C.F.R. § 4.27. The Board notes that the criteria are essentially the same for both codes. These criteria provide for a 30 percent rating where there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or x-ray. A 60 percent rating when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005-7017. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).
Discussion

The analysis below applies only to the period prior to August 15, 2016.  Initially, the Board notes that the Veteran's CABG was performed in 2001. Hence, a 100 percent rating for three months after the procedure under DC 7017 is not indicated. 38 C.F.R. § 4.104, DC 7017.

Records of the Veteran's private physician dated in July 2009 note that he was referred for tests due to abnormal EKG findings, and recent complaints of shortness of breath and decreased exercise capacity. The Veteran denied any chest pain, but reported noticing over the last year that he got tired more easily, and short of breath on moderate-to-severe exertion. The examiner noted that the Veteran had no other symptoms of heart failure, and that the Veteran had not had a cardiovascular evaluation since his CABG. Physical examination revealed the Veteran as obese, at 239 pounds and 66 inches tall. Heart sounds were normal. He was referred for an echo. The August 2009 report noted a LVEF of 65 percent. (01/24/2011 Non-Government Facility, p. 2-3, 5)

The November 2010 examination report (11/19/2010 VA Examination) reflects that the examiner opined that the criteria for CAD were not met and entered a diagnosis of angina. The report does note that the Veteran took continuous medication for the diagnosed condition, and that he did not have a history of a heart attack, and he did not have CHF. Further, the report noted that at an October 2010 stress test (11/16/2010 VA Examination, p. 1), the Veteran performed at a level of 5.6 METs, and that there was no evidence of cardiac hypertrophy or dilation. LVEF was not noted, and the report noted that the Veteran had poor exercise capacity.

Another VA examination was conducted in 2012 (06/05/2012 C&P Exam, 5th Entry, p. 14-20). This report notes diagnoses of ASCAD and CAD, and the Veteran's CABG in 2001. The examiner noted the necessity for continuous medication for the disorder; the Veteran had no history of heart attack and he did not have CHF, acute or chronic. Also noted was the absence of arrhythmia or a heart valve condition. Physical examination revealed a heart rate of 68, regular rhythm and normal heart sounds. Point of maximum impact was not palpable; auscultation of the lungs was normal, as were peripheral pulses. There was no jugular-venous distension or peripheral edema of the lower extremities. There was no evidence of cardiac hypertrophy or dilatation. March 2012 EKG and chest x-ray were interpreted as normal. An April 2012 echo revealed a LVEF of 70 percent (Exam report, p. 18). A March 2012 interview-based METs revealed that the Veteran reported fatigue at greater than 5 but not greater than 7 METs. The examiner noted that an interview-based METs was the most accurate method, and that the METs level was due solely to the heart disability (Exam report, p. 19).

The Veteran's private physician, V.K., M.D, completed a VA Disability Benefits Questionnaire (DBQ) (11/01/2012 VA 21-0960A). He noted diagnoses of CAD of the native artery, hypertension, and ASCAD, and the medication the Veteran takes. He noted that the Veteran exhibited fatigue, angina, and dizziness, but he did not indicate a specific METs level. All blocks are unchecked. He noted that the Veteran developed shortness of breath on walking two blocks. Dr. K also noted that an EKG and echo were conducted in June 2012, but he did not note the findings. A separate report, however, notes that the echo revealed the Veteran's LVEF as 60-65 percent (11/01/2012 Non-Government Facility, p. 3).

In light of all of the above, the Board finds that the preponderance of the evidence of record shows that the Veteran's CAD has manifested with a METs of greater than 5 but not greater than 7 throughout the entire rating period. Hence, his heart disability has more nearly approximated the assigned 30 percent rating. 38 C.F.R. §§ 4.1, 4.10, 4.104, DC 7005. A higher rating was not met or approximated for any part of the rating period, as the evidence of record shows that the Veteran did not have an episode of acute CHF, and his LVEF has exceeded 50 percent. Id.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

The appeal of the issue of entitlement to an initial rating higher than 10 percent for type II diabetes mellitus for the period prior to March 29, 2012, and higher than 20 percent for the period from that date forward is dismissed.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating higher than 30 percent for CAD, status post-CABG4, for the period prior to August 15, 2016 is denied.


REMAND

As noted earlier, the record of the hearing was held open for receipt of additional evidence from the Veteran. In September 2017, the Veteran's representative submitted a DBQ from Dr. K dated August 15, 2016 that noted a METs of less than 3 but not greater than 5 (09/25/2017 Correspondence, p. 3). Dr. K also indicated that the Veteran had CHF, though not chronic or an episode within the prior year, and that an April 2015 echo revealed a LVEF of 60-65 percent. Dr. K's notation was tentative, however, as he noted that the Veteran's METs level was difficult to determine. There also may be additional records involved, as he noted a June 2014 Lexiscan. The Board also notes that there was no waiver of initial consideration by the AOJ, either on the record at the hearing or in the Letter of Transmittal. See 38 C.F.R. § 20.1304(c). In any event, Dr. K's DBQ indicates the possibility of increased severity. The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Additionally, at the hearing, the Veteran and his wife testified that he had been granted Social Security benefits for his bipolar disorder. There is no indication in the claims file that the Social Security Administration was asked for any existing records. Once VA is put on notice that the Veteran is in receipt of such benefits, VA has a duty to obtain any records extant. Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992). Further, the examiner at the July 2013 examination did not provide a nexus opinion on the bipolar disorder, as one had not been requested.

The TDIU claim is intertwined with the other claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. The AOJ shall also obtain any necessary releases from the Veteran and obtain any related mental health treatment records generated from 2005, if they have not already been obtained.

2. After the above is complete, regardless of whether additional records are obtained, return the claims file to the examiner who conducted the June 2013 PTSD examination, or another appropriate mental health examiner. Ask the examiner to opine whether there is at least a 50 percent probability that the Veteran's bipolar disorder had onset in active service, or is otherwise causally connected to active service.

If the answer to the above is, no, is there at least a 50 percent probability that the bipolar disorder is due to either the service-connected CAD or type II diabetes mellitus, or both? If not, is there at least a 50 percent probability that the bipolar disorder has been chronically worsened by either the service-connected CAD or type II diabetes mellitus, or both? If so, please provide a baseline of aggravation in terms of a percentage. 
Advise the examiner that the Veteran's lay reports of his history must be considered in arriving at an opinion; and, that a full explanation must be provided for all opinions rendered. If the examiner advises that an examination is necessary to render the requested opinion, the AOJ shall arrange the examination.

3. The AOJ shall obtain the necessary releases and obtain all records from Dr. K which have been generated since January 2014. After that is complete, regardless of whether additional records are obtained, arrange an examination by an appropriate examiner to determine the current severity of the Veteran's CAD. All indicated diagnostic tests should be conducted.

4. After the above is complete, re-adjudicate the issues on appeal, to include whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. If the decision remains in anyway adverse to him, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


